Exhibit 10.1
AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT
BETWEEN WESTWOOD ONE, INC. AND NORMAN J. PATTIZ
The following, upon execution by the parties hereto, shall constitute Amendment
No. 5, dated as of June 11, 2009 (the “Fifth Amendment”), by and between
Westwood One, Inc. (the “Company”) and Norman J. Pattiz (“Employee”) to the
Employment Agreement, entered into by and between the Company and Employee, made
as of April 29, 1998, as amended by the Amendment to Employment Agreement
between the Company and Employee, dated as of October 27, 2003, by the Amendment
No. 2 to Employment Agreement between the Company and Employee, dated as of
November 28, 2005, by the Amendment No. 3 to the Employment Agreement between
the Company and the Employee dated January 8, 2008 and by the Amendment No. 4 to
the Employment Agreement between the Company and the Employee dated December 31,
2008 (as amended, the “Agreement”). Capitalized terms used but not defined
herein have the meaning set forth in the Agreement. The parties hereto agree
that the terms of the Agreement are hereby modified as set forth herein. In the
event of a conflict between the terms of the Agreement and the terms of this
Fifth Amendment, the terms of this Fifth Amendment shall prevail. For the
avoidance of doubt, this Agreement shall not supersede the letter to Employee
from David A. Hillman, dated May 25, 2005, regarding the options granted to
Employee on December 1, 2003 and December 1, 2004.

  1.  
Section 2 of the Agreement is hereby deleted in its entirety and replaced with a
new Section 2 to read as follows:

“The term of employment shall be extended for an additional period beginning
June 16, 2009 and continuing through June 15, 2011 (the “Extended Term”). In the
event that the Agreement expires effective June 15, 2011 and the Company
determines not to renew the Agreement, the Agreement will be deemed terminated;
provided, however, that the Company will continue to engage Employee as a
part-time employee and/or consultant (at the Company’s option) through
November 30, 2015, or such earlier time as Employee voluntarily terminates his
service with the Company (the “Continued Engagement Period”). The provisions of
Section 5 of this Agreement shall cease to apply to Employee on the earlier to
occur of June 15, 2011 and the effective date of a termination of Employee’s
employment prior to the expiration of the Extended Term. In addition, during the
Continued Engagement Period: (i) the remainder of this Agreement shall no longer
be of any force and effect; (ii) Employee will neither employ, hire or engage,
nor offer to employ, hire or engage nor solicit employment or service, directly
or indirectly, of any employee or consultant of the Company or its related
entities or any person or entity under an exclusive contract in radio with the
Company or its related entities to provide voice talent to the Company or its
related entities (a “Voice Talent”); provided, however, that this clause
(ii) shall only apply to employees, consultants and Voice Talent who were
providing services of any kind to the Company or its related entities on the
earlier to occur of June 15, 2011 and the effective date of a termination of
Employee’s employment prior to the expiration of the Extended Term; and
(iii) Employee’s outstanding stock options will continue to vest until the end
of the Continued Engagement Period.”

 

 



--------------------------------------------------------------------------------



 



  2.  
Subject to the approval of the Board of Directors (or any committee with
authority delegated by the Board of Directors), the Company shall grant stock
options to Employee in an amount equating to approximately 0.50% of the total
outstanding equity of the Company. Such stock options shall be issued
concurrently with the issuance of stock options to the Company’s senior
management team following the Company’s Special Stockholders Meeting to be held
on June 26, 2009, shall have an exercise price equal to the fair market value of
the Company’s common stock on the date of issuance and shall have vesting,
termination and other terms comparable to those issued to the Company’s senior
management team.
    3.  
In connection with the negotiation and preparation of this Fifth Amendment, the
Company will reimburse Employee for the reasonable attorneys’ fees (for time
actually billed) incurred by Employee.
    4.  
In the event the Company formally rejects a program that is submitted to it,
Employee will have the right to negotiate a programming deal for himself with
respect to such formally rejected content, provided that Employee shall provide
the Company with a right of first refusal to distribute such programming, which
right of first refusal may be exercised by the Company by providing written
notice to Employee no later than 30 days after receiving the right of first
refusal from Employee. All notices and submissions made to the Company in
accordance with this paragraph 4 shall be made by written notice delivered to
the attention of both Rod Sherwood and Mark Stone.

[End of text — signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Fifth Amendment is EXECUTED as of the date first above
written, to be EFFECTIVE FOR ALL PURPOSES as of said date.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Printed Name:   David Hillman       
Title:   CAO and GC        EMPLOYEE
      /s/ Norman J. Pattiz       Norman J. Pattiz           

 

3